DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT


         In the Interest of C.T.1, C.L., and C.T.2, children.

                                J.T.,

                             Appellant,

                                  v.

         DEPARTMENT OF CHILDREN AND FAMILIES and
               GUARDIAN AD LITEM PROGRAM,

                             Appellees.

                          No. 2D21-1566


                        September 24, 2021

Appeal from the Circuit Court for Lee County; Gilberto Perez,
Judge.

Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando,
for Appellant.

Meredith K. Hall of Children's Legal Services Appellate Counsel,
Bradenton, for Appellee Department of Children and Families.

Thomasina F. Moore, Statewide Director of Appeals, Laura J. Lee,
Senior Attorney, Appellate Division, Tallahassee; and Margaret E.
Kozan of Margaret E. Kozan, P.A., Pro Bono for the Florida Statewide
Guardian ad Litem Office Defending Best Interests Project, Winter
Park, for Appellee Guardian ad Litem Program.


PER CURIAM.
     Affirmed.

ROTHSTEIN-YOUAKIM, SMITH, and STARGEL, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2